In the
             Court of Appeals
     Second Appellate District of Texas
              at Fort Worth
           ___________________________
                No. 02-17-00364-CV
           ___________________________

IN RE: THE COMMITMENT OF JEFFERY LEE STODDARD



         On Appeal from the 371st District Court
                 Tarrant County, Texas
           Trial Court No. D371-S-13391-16


      Before Sudderth, C.J.; Kerr and Birdwell, JJ.
Memorandum Opinion on Remand by Chief Justice Sudderth
                  MEMORANDUM OPINION ON REMAND

                                      Introduction

       In our first consideration of Appellant Jeffrey Lee Stoddard’s appeal of his

designation as a sexually violent predator, we concluded that the evidence was factually

insufficient to support a finding that Stoddard belongs to the small group of extremely

dangerous sex offenders requiring civil commitment after serving their prison

sentences. In re Commitment of Stoddard, 601 S.W.3d 879, 897–98 (Tex. App.—Fort

Worth 2019) (op. on reh’g), rev’d, 619 S.W.3d 665 (Tex. 2020). We reached our

conclusion in large part because the State’s expert, psychologist Timothy Proctor,

founded his opinion of Stoddard’s possessing the requisite behavioral abnormality

making him prone to committing future sexually violent acts upon little more than the

facts and circumstances surrounding Stoddard’s 2004 convictions for aggravated sexual

assault and possession of child pornography. Id. at 883–87. We expressed concern that

allowing the sexually-violent-predator designation to stand on such a record would

“present a high risk of injustice by allowing a factfinder to give the State a second bite

at the apple after a sex offender has already served his sentence to the extent required

by law.”1 Id. at 893.


       1
        In our first opinion, we rejected the State’s speculation as to reasons it may agree
to lesser sentences in exchange for a plea (as it did in this case by agreeing to 20-year
sentences when the maximum was 99 years or life). See id. at 894. It bears repeating
that the State’s motivation for offering a plea deal—including avoiding putting a child
on the stand to testify, hypothetical pressure on a witness to recant, and concerns about


                                             2
      The Texas Supreme Court disagreed. Stoddard, 619 S.W.3d at 677–78. It held

that we had improperly considered the legislature’s stated intent that the civil-

commitment scheme applies only to a small group of extremely dangerous sex

offenders, rejecting our concern that applying the statutory scheme outside the light of

such intent risks ripping the entire scheme from its constitutional foundation. Id.;

Stoddard, 601 S.W.3d at 892–93 (discussing Section 841.001 of the Texas Health and

Safety Code).

      Having rejected our constitutional concerns, the Texas Supreme Court returned

the case for our reconsideration of Stoddard’s complaint of factual insufficiency.

Stoddard, 619 S.W.3d at 678; see also id. at 673 n.9 (noting the supreme court has no

jurisdiction to conduct a factual-sufficiency review). We have done so and, considering

the supreme court’s direction, conclude that the evidence is factually sufficient to

support the jury’s finding.    We also overrule Stoddard’s complaint regarding an

evidentiary issue, and we accordingly affirm the trial court’s judgment.


the cost of trial and a defendant’s age—does not excuse the State from its responsibility
to seek that justice be done the first time the criminal charges are considered.
Additionally, this sort of argument ignores the possibility that a defendant may have
been acquitted had the case gone to trial, and the State by utilizing the civil-commitment
process has now taken a shortcut to achieve an indefinite sentence. Or as we put it the
first time, failing to hold the State to its duty of justice the first time around “only
serve[s] to endorse a sort of opportunistic or ‘buyer’s remorse’ approach, one that
enables the State a chance at a lengthier period of confinement—indeed an indefinite
one—through the use of civil commitment proceedings once the State has decided that
it is not satisfied with the original sentence given by a jury or, worse, to which it
agreed.” Id. at 894–95 (emphasis added).


                                            3
                                        Background

      In lieu of rehashing them, we incorporate by reference our thorough recounting

of the factual and procedural background of this case, and sexually-violent-predator

legislation in general, as both appeared in our first opinion. See Stoddard, 601 S.W.3d. at

881–90. Suffice to say, the State presented its case for Stoddard’s designation as a

sexually violent predator and his indefinite civil commitment in a day’s worth of

testimony relying heavily on Proctor’s testimony and opinion that Stoddard suffers

from a behavioral abnormality predisposing him to sexual violence.

                                        Discussion

I. Legal Sufficiency

      The supreme court did not disturb our holding that the evidence was legally

sufficient to support the jury’s finding, and we find no reason to revisit it upon remand.

We therefore incorporate that portion of our first opinion and again overrule Stoddard’s

first issue on appeal. Id. at 890–91.

II. Factual Sufficiency

      As directed by the supreme court, our role in reviewing the factual sufficiency of

the jury’s determination is to evaluate “whether, on the entire record, a reasonable

factfinder could find beyond a reasonable doubt that the defendant is an SVP.”

Stoddard, 619 S.W.3d at 668. We must

      presume that the factfinder resolved disputed evidence in favor of the
      finding if a reasonable factfinder could do so. If the remaining evidence
      contrary to the finding is so significant in light of the entire record that

                                            4
         the factfinder could not have determined beyond a reasonable doubt that
         its finding was true, the evidence is factually insufficient to support the
         verdict.

Id.

         In this case, the following evidence was introduced in support of Stoddard’s

designation as a sexually violent predator:

      • His 2004 convictions for two counts of aggravated sexual assault against then-
        seven-year-old Alice2 and her then-six-year-old brother Bobby, and a related
        possession-of-child-pornography conviction. Stoddard pleaded guilty to the
        charges as part of a plea deal and received 20-year sentences for the aggravated
        sexual assaults and a 10-year sentence for possession of child pornography.

      • Characteristics of the crimes, including the lack of a familial relationship between
        Stoddard and the children, Stoddard’s grooming of Alice, his abuse of a male,
        and the recurring nature of the abuse.

      • Accusations of additional sexually violent offenses committed by Stoddard
        against Alice and Bobby that were left unadjudicated in accordance with the plea
        deal reached with the State.

      • Proctor’s diagnosis of Stoddard as suffering from pedophilic disorder (an
        attraction to prepubescent children) based primarily on his 2004 convictions.

      • Stoddard’s denial and minimization of the offenses, including his claims that
        Alice would “jump naked on the bed” in front of him and that he caught the
        children engaging in sexual activity with each other and not at his direction.

      • Proctor’s description of Stoddard as having “a lot of traits of being antisocial and
        psychopathic,” though Proctor stopped short of diagnosing Stoddard as a
        psychopath.

      • Stoddard’s scores of 4 on the Static-99 and 27 on the Psychopathy Checklist
        Revised (PCLR).


        In an effort to protect their privacy, we will continue to use aliases to refer to
         2

the children. See Tex. R. App. P. 9.9(a), 9.10(a).


                                              5
   • Stoddard’s nonsexual criminal history, which included domestic violence, theft
     of a vehicle, possession of drug paraphernalia, “a lot of vehicle-related violations
     kind of dealing with irresponsibility,” being under the influence of a controlled
     substance, and property damage.

   • Proctor’s opinion of Stoddard’s employment history as “really spotty [and]
     unstable,” despite Stoddard’s nine-year stint with one company.

   • Proctor’s opinion of Stoddard’s unstable relationship history.

   • The fact that Stoddard had not yet, at the time of trial, finished a nine-month
     sex-offender treatment program.
       In the light of the supreme court’s guidance in this case, we must conclude that

this evidence, viewed in the context of the entire record, is factually sufficient to support

the jury’s finding that Stoddard is a sexually violent predator. See id. We therefore

overrule Stoddard’s second issue.

III. Evidentiary issue

       Having now overruled both of Stoddard’s evidentiary-sufficiency complaints, we

reach his third issue, in which he argues that the trial court reversibly erred by

prohibiting Stoddard’s counsel from introducing evidence of the prerequisite

requirements for Stoddard to be released on parole. Specifically, Stoddard sought to

introduce the requirement of completing his sex-offender treatment program before

being released.

       During Stoddard’s testimony, his counsel asked him if he had to complete his

sex-offender treatment program before being released on parole. The State objected

and, although the basis of its objection was vague, the trial court sustained the objection.



                                             6
Stoddard later made an offer of proof establishing that he did have to complete the

program before being released on parole.

       We disagree with the State’s assertion on appeal that whether Stoddard was

required to complete the training before being released was irrelevant because the

ultimate question before the jury was whether he suffered from a behavioral

abnormality, not whether he had met the requirements for parole. The State’s argument

views the evidence with tunnel vision and ignores the fact that its own expert—upon

whose opinion their entire case rested—faulted Stoddard for not having yet completed

the sex-offender treatment program at the time of trial.3

       However, despite our inclination to agree with Stoddard that the evidence was

relevant in light of Proctor’s testimony, we cannot agree that it was so harmful as to

justify reversal. To obtain reversal of a judgment based on an error in the trial court,

the appellant must show that the error occurred and that it probably caused rendition

of an improper judgment or probably prevented the appellant from properly presenting

the case to this court. Tex. R. App. P. 44.1(a); Romero v. KPH Consolidation, Inc., 166

S.W.3d 212, 225 (Tex. 2005).

       Proctor’s faulting Stoddard for not having completed the sex-offender treatment

program was only a small portion of his overall diagnosis of Stoddard with a behavioral


       The State’s argument is rendered even more absurd when considering that
       3

Stoddard, as a prisoner, likely had little to no control over the timing of the state-offered
and -coordinated treatment program.


                                             7
abnormality. We have listed above the other evidence underlying his opinion. Further,

Proctor testified that even if Stoddard were to complete the program, doing so “[might]

lower his risk a small amount, [but] it would not lower it to the amount that would

change my opinion about him having a behavioral abnormality that makes him likely to

engage in a predatory act of sexual violence.” He also noted concerns about Stoddard’s

lack of progress within the treatment program. Based on the entirety of the record, we

cannot conclude that the trial court’s refusal to allow the testimony of the parole-release

requirement caused harm and resulted in an improper judgment. We therefore overrule

Stoddard’s third issue.

                                      Conclusion

      Having overruled each of Stoddard’s issues, we affirm the trial court’s judgment.



                                                        /s/ Bonnie Sudderth

                                                       Bonnie Sudderth
                                                       Chief Justice

Delivered: January 27, 2022




                                            8